PER CURIAM: *
IT IS ORDERED that Appellees unopposed motion to vacate sentence is granted.
IT IS FURTHER ORDERED that Appellees unopposed motion to remand the *8case to the Western District of Texas, El Paso Division for resentencing is granted.
IT IS FURTHER ORDERED that Appellees unopposed motion to withdraw Appellees brief is granted.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.